Citation Nr: 9920615	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-04 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than November 2, 
1997 for the award of service connection for cause of the 
veteran's death.  

2.  Entitlement to an effective date earlier than November 2, 
1997 for the award of eligibility for Dependents' Educational 
Assistance under 38 U.S.C. chapter 35.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

Records associated with the veteran's claims folder show that 
he served on active duty from August 1943 to January 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of September 1996 from the 
Nashville, Tennessee, Regional Office (RO), of the Department 
of Veterans Affairs (VA), whereby the appellant's claims 
identified on the first page of this decision were denied.

The Board notes that the stated issue on appeal is "whether 
the appeal is timely", so that a determination on 
entitlement to service connection for cause of the veteran's 
death and eligibility for DIC benefits is warranted.  
However, for the reasons and bases that follow, the Board 
determines that the issues actually on appeal are those 
identified on the first page of the decision.  


FINDING OF FACT

An application for service connection for cause of the 
veteran's death and for DIC benefits was received on May 8, 
1996, and the veteran died within one-year prior thereto, on 
March [redacted], 1996.



CONCLUSION OF LAW

An effective date of March 1, 1996 for the award service 
connection for the cause of the veteran's death and for 
eligibility for Dependents' Educational Assistance under 
38 U.S.C. chapter 35 is warranted.  38 U.S.C. § 5110(a), (d), 
(e)(1) (West 1991 & Supp. 1998); 38 C.F.R. § 3.400 (c)(2), 
(c)(4)(ii) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As indicated above, the stated issue on appeal is "whether 
the appeal is timely", for entitlement to service connection 
for the cause of the veteran's death and eligibility for 
Dependents' Educational Assistance under 38 U.S.C. chapter 
35.  However, as the appellant's claims were granted in a 
rating action dated March 1998, the issue of entitlement to 
those benefits is no longer on appeal and is moot.  However, 
also as indicated above, there remains the two issues for 
entitlement to earlier effective dates that are perfected for 
our review.  

As a preliminary matter, the Board finds that the appellant's 
claims are well grounded within the meaning of 38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1998), that is, her claims are 
plausible.  She has not alleged that any records of probative 
value that may be obtained, and which are not already 
associated with the veteran's claims folder, are available.  
The Board accordingly finds that the duty to assist her, as 
mandated by 38 U.S.C. § 5107(a) (West 1991 & Supp. 1998), 
with regard to this claim has been satisfied.

As previously noted, the appellant contends that she is 
entitled to an earlier effective date, specifically, the date 
of the veteran's death, for the award of both entitlement to 
service connection for cause of the veteran's death, and for 
eligibility to Dependents' Educational Assistance under 
38 U.S.C. chapter 35.  After a review of the record, the 
Board finds that her contentions are in fact supported by the 
evidence, and that an effective date of March 1, 1996, for 
the award of those benefits is appropriate.

The basic facts are as follows:  The veteran died on March 
[redacted], 1996.  The appellant, the veteran's widow, filed an 
application for the above benefits on May 8, 1996, which was 
initially denied by the RO, in a Rating Decision (RD) dated 
August 1996.  The appellant received notice of that action on 
September 9, 1996.  She submitted a timely Notice of 
Disagreement (NOD) that was received by VA on October 10, 
1996.  The Statement of the Case (SOC) was promulgated, and 
was sent to her with a date of May 8, 1997.  In a statement 
received by VA on June 24, 1997, the appellant requested a 
copy of the veteran's records to assist her in her continuing 
appeal, and also requested an extension of the appeal 
deadline.  The RO forwarded the requested records in 
September 1997, but did not decide her extension request.  
The appellant next requested a sixty-day extension "on 
submitting new evidence on my appeal.  I have more medical 
evidence to get", in a statement received November 2, 1997.  
The RO then promulgated a decision that denied the 
appellant's claim due to lack of a timely appeal, or VA Form 
9, being submitted by the appellant.  This decision was sent 
to her with a date of January 1998.  The appellant next 
submitted an NOD with respect to this issue, received by VA 
February 10, 1998, and the RO then prepared a conference 
report and promulgated an SOC denying her claim, dated March 
1998.  The appellant then submitted medical evidence in the 
form of a statement by the veteran's physician, Dr. Richard 
H. Sadowitz, which purported to show that the veteran's 
service-connected liver condition "lent assistance in the 
production of death, and it was actually a partial cause of 
death and not just a secondary diagnosis."  This letter was 
received by VA on March 10, 1998.  The RO next undertook 
further development of her case, granted service connection 
for the cause of the veteran's death, and established basic 
eligibility to Dependents' Educational Assistance, in a 
rating decision dated April 1998, with an apparent effective 
date of March 10, 1998.  The appellant then disagreed with 
the effective date assigned by the RO, in an NOD dated April 
1998.  The RO then promulgated an action dated June 1998, 
which found that the April 1998 RD was clearly and 
unmistakably erroneous, and assigned an effective date of 
November 2, 1997.  The appellant's representative then 
submitted a VA Form 646, dated July 1998.  

This matter then came before the Board.  The question that 
must now be addressed by the Board is whether an effective 
date earlier than November 2, 1997 for the award of service 
connection for cause of the veteran's death, or for the award 
of eligibility for Dependents' Educational Assistance under 
38 U.S.C. chapter 35, is appropriate.

Applicable statutory and regulatory provisions governing 
death benefits stipulate that an effective date for service-
connected death after separation from service shall be the 
first day of the month in which the veteran's death occurred 
if the claim is received within one year of the date of 
death, otherwise the date of the receipt of the claim.  
38 C.F.R. § 3.400(c)(2) (1998); see also 38 U.S.C. § 5110(d) 
(West 1991 & Supp. 1998).  

Applicable statutory and regulatory provisions governing 
death benefits also stipulate that an effective date for DIC 
(dependency and indemnity compensation), unless specifically 
provided otherwise, based on an original claim of DIC, shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of the receipt of the application 
therefor.  38 U.S.C.. § 5110(a) (West 1991 & Supp. 1998).  
However, 38 U.S.C. § 5110(d) (1) also specifically stipulates 
that the effective date of an award of death compensation or 
DIC for which the application was received within one year 
from the date of death shall be the first day of the month in 
which the death occurred.  See also 38 C.F.R. § 3.400(c)(4) 
(ii), (e)(1) (1998).

The Board notes the rather extensive procedural history of 
the appellant's claim, and the fact that the issue on appeal 
was initially posed as whether she filed a "timely" VA Form 
9 for the purposes of entitlement to benefits.  However, as 
those claims were granted in a rating decision dated April 
1998, the Board notes that the issue now is whether an 
effective date earlier than November 11, 1997 is appropriate 
for service-connection for the cause of the veteran's death 
or for the award of eligibility for Dependents' Educational 
Assistance under 38 U.S.C. chapter 35, as that is the 
earliest effective date assigned by the RO in the June 1998 
rating action.  However, the issue of whether the appellant 
submitted a Substantive Appeal to the RD promulgated in 
August 1996 and sent to the appellant on September 9, 1996, 
within VA law and regulation, is still before the Board. 

The appellant first submitted her application for benefits in 
May 1996, her claims were then denied, and she was notified 
of that denial in September 1996.  She next submitted an NOD, 
which was received in October 1996.  The RO the promulgated 
an SOC in February 1997, notice of which was sent to the 
appellant on May 1997.  In June 1997, the appellant requested 
that the veterans' records be forwarded to her, and that she 
be granted an extension, in order to obtain additional 
medical evidence, "at least 60 days from the time of the 
below request."  The RO then sent her a letter, dated 
September 23, 1997, indicating that the veteran's records 
were enclosed.  

First, the Board notes that an extension of the 60 day period 
for filing a Substantive Appeal may be granted for "good 
cause," that the request must be made in writing, and must 
be made prior to the expiration of the time limit for filing 
the appeal.  38 C.F.R. § 20.303 (1998).  Although the 
appellant did make her request in writing, and it was prior 
to the September 1997 deadline for filing of an appeal, and 
although the RO sent the appellant the requested records, the 
RO did not, at that or any other time, act on that June 1997 
request for an extension of time with which to file her 
appeal.  

The appellant's subsequently submitted an additional request 
for an extension of time to obtain medical evidence, in 
November 1997.  The RO then, in response to this request, 
found that she did not file a "timely" Substantive Appeal 
to the September 1996 RD, in a December 1997 action.  The 
notification that action was sent to the appellant in January 
1998.   

Although the RO did not act on the appellant's requests for 
an extension of time, an error that would normally be 
prejudicial, see Rowell, v. Principi, 4 Vet. App. 9 (1993), 
citing Goodwin v. Derwinski, 1 Vet. App. 419, (1991) , the 
Board determines that this error does not require a remand in 
this case, because we find that the appellant's claim was 
perfected by that June 1997 request, submitted on VA Form 21-
4138.   Cf. Brady v. Brown, 4 Vet.App.  203, 207 (1993).  The 
Board notes that strict adherence does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  Cf. Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991). 

That is, we find that the June 1997 submission by the 
appellant serves as her Substantive Appeal and perfects her 
original claim, dated May 1996.  We point to 38 C.F.R. 
§ 20.202, which stipulates that a Substantive Appeal consists 
of a properly completed VA Form 9, or correspondence 
containing the necessary information.  We are aware that the 
regulations provide that "To the extent feasible", the 
appeal should set forth specific arguments, however, that 
regulation also provides that the Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal.  

To that end, we note that the appellant requested the 
contents of the veteran's claims folder and requested 
additional time to complete an appeal pending the receipt of 
those records.  Additionally, she sent a copy of a February 
28, 1998 letter by Dr. Sadowitz to VA, which was received on 
March 10, 1998.  That letter reviewed the veteran's medical 
history and explained how the veteran's cirrhosis had 
impaired the veteran's liver function to an extent that lent 
assistance in the production of death.  Thus, although the 
appellant did not state these errors of fact at the time she 
sent the June 1997 correspondence to VA, she did indicate an 
intent to continue her appeal, moreover, she contested the 
RO's decision in the SOC to the extent feasible at that time.  
Therefore, the Board finds that the June 1997 correspondence 
did serve as her Substantive Appeal to the September 1996 RD.  

Therefore, as the appellant's claims were submitted within 
one year of the veteran's date of death, she is entitled to 
an effective date of March 1, 1996, that is, the first day of 
the month in which the death occurred, for both of her 
claims.  38 U.S.C. § 5110(a), (d), (e)(1) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.400 (c)(2), (c)(4)(ii) (1998).


ORDER

Entitlement to an effective date of March 1, 1996 for the 
award of service connection for cause of the veteran's death 
is granted.  

Entitlement to an effective date of March 1, 1996 for the 
award of eligibility for Dependents' Educational Assistance 
under 38 U.S.C. chapter 35 is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 
  "Inherent in the duty-to-assist obligation and the Gilbert explanation mandate is a requirement for the 
Secretary to respond to a claimant's requests for VA assistance one way or the other."
  A remand is unnecessary even where there is error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim.  Cf. Brady v. Brown, 4 Vet.App.  203, 207 (1993) (where Board may have 
improperly discounted a medical opinion, such error is not ultimately prejudicial to the veteran's claim in 
view of [additional medical evidence] )
  (failure of the BVA to fully articulate the reasons or bases for its decision does not preclude the Court from 
ruling on the merits in the face of overwhelming evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional burdens on the BVA and DVA with no benefit 
flowing to the veteran.)  Accord Sabonis v. Brown, 6 Vet.App. 426, 430 (1994);  See also 38 U.S.C. 7261.

